EXHIBIT 10.1

DISCOVER FINANCIAL SERVICES

OMNIBUS INCENTIVE PLAN

1. Purpose. The primary purposes of the Discover Financial Services Omnibus
Incentive Plan are to attract, retain and motivate employees, to compensate them
for their contributions to the growth and profits of the Company and to
encourage them to own Discover Financial Services Stock.

2. Definitions. Except as otherwise provided in an applicable Award Document,
the following capitalized terms shall have the meanings indicated below for
purposes of the Plan and any Award:

“Administrator” means the individual or individuals to whom the Committee
delegates authority under the Plan in accordance with Section 5(b).

“Award” means any award of Restricted Stock, Restricted Stock Units, Options,
SARs or Other Awards (or any combination thereof) made under and pursuant to the
terms of the Plan.

“Award Date” means the date specified in a Participant’s Award Document as the
grant date of the Award.

“Award Document” means a written document (including in electronic form) that
sets forth the terms and conditions of an Award. Award Documents shall be
authorized in accordance with Section 12(e).

“Board” means the Board of Directors of Discover.

“Code” means the Internal Revenue Code of 1986, as amended, and the applicable
rulings, regulations and guidance thereunder.

“Committee” means the Compensation Committee of the Board, any successor
committee thereto or any other committee of the Board appointed by the Board to
administer the Plan or to have authority with respect to the Plan, or any
subcommittee appointed by such Committee.

“Company” means Discover Financial Services and all of its Subsidiaries.

“Discover” means Discover Financial Services, a Delaware corporation.

“Eligible Individuals” means the individuals described in Section 6 who are
eligible for Awards.

“Fair Market Value” means, with respect to a Share, the fair market value
thereof as of the relevant date of determination, as determined in accordance
with a valuation methodology approved by the Committee.

“Incentive Stock Option” means an Option that is intended to qualify for special
federal income tax treatment pursuant to sections 421 and 422 of the Code, as
now constituted or subsequently amended, or pursuant to a successor provision of
the Code, and which is so designated in the applicable Award Document.

 

1



--------------------------------------------------------------------------------

“Option” or “Stock Option” means a right, granted to a Participant pursuant to
Section 9, to purchase one Share.

“Other Award” means any other form of award authorized under Section 11 of the
Plan, including any such Other Award the receipt of which was elected pursuant
to Section 12(a).

“Participant” means an individual to whom an Award has been made.

“Performance Period” shall mean any period designated by the Committee,
including any partial year, annual or multi-year period as determined by the
Committee in its discretion, during which (i) the Section 162(m) Performance
Goals applicable to an Award shall be measured and (ii) the conditions to
vesting applicable to an Award shall remain in effect.

“Plan” means the Discover Financial Services Omnibus Incentive Plan, as amended
from time to time in accordance with Section 16(e) below.

“Replacement Awards” shall mean an Option or Restricted Stock Units granted in
connection with the spin-off of the Company pursuant to the Employee Matters
Agreement entered into by the Company and Morgan Stanley dated as of June 30,
2007.

“Restricted Stock” means Shares granted or sold to a Participant pursuant to
Section 7.

“Restricted Stock Unit” means a right, granted to a Participant pursuant to
Section 8, to receive one Share or an amount in cash equal to the Fair Market
Value of one Share, as authorized by the Committee.

“SAR” means a right, granted to a Participant pursuant to Section 10, to receive
upon exercise of such right, in cash or Shares (or a combination thereof) as
authorized by the Committee, an amount equal to the increase in the Fair Market
Value of one Share over a specified exercise price.

“Section 162(m) Participant” means, for a given fiscal year of Discover, any
Participant designated by the Committee as a Participant whose compensation may
be subject to the limit on deductible compensation imposed by section 162(m) of
the Code (or any successor provisions thereto).

“Section 162(m) Performance Goals” means any one or more of the following
measures, each of which may be based on absolute standards or peer industry
group comparatives and may be applied at various organizational levels (e.g.,
corporate, business unit, division): the attainment by a Share of a specified
value within or for a specified period of time, earnings per share, earnings
before interest expense and taxes, return to stockholders (including dividends),
return on equity, earnings, revenues, cash flow or cost reduction goals,
operating profit, pretax return on total capital, economic value added, or any
combination of the foregoing. The measures may pertain to Performance Periods of
any duration, and may be weighted differently for Participants based on their
management level and the extent to which their responsibilities are

 

2



--------------------------------------------------------------------------------

primarily corporate or business unit-related, and may be based in whole or in
part on the performance of the Company, a Subsidiary, division and/or other
operational unit under one or more of such measures. In the sole discretion of
the Committee, but subject to section 162(m) of the Code, the Committee may
amend or adjust the Section 162(m) Performance Goals or other terms and
conditions of an outstanding Award in recognition of unusual or nonrecurring
events affecting the Company or its financial statements or changes in law or
accounting principles.

“Section 409A” means section 409A of the Code (or any successor provisions
thereto).

“Shares” means shares of Stock.

“Stock” means the common stock, par value $0.01 per share, of Discover Financial
Services.

“Subsidiary” means (i) a corporation or other entity with respect to which
Discover, directly or indirectly, has the power, whether through the ownership
of voting securities, by contract or otherwise, to elect at least a majority of
the members of such corporation’s board of directors or analogous governing
body, or (ii) any other corporation or other entity in which Discover, directly
or indirectly, has an equity or similar interest and which the Committee
designates as a Subsidiary for purposes of the Plan.

“Substitute Awards” means Awards granted upon assumption of, or in substitution
for, outstanding awards previously granted by a company or other entity acquired
(directly or indirectly) by Discover or with which Discover combines.

3. Effective Date and Term of Plan.

 

  (a) Effective Date. The Plan shall become effective upon its adoption by the
Board, subject to approval by the stockholder(s) of Discover prior to the date
the Company Shares are distributed to public shareholders. Prior to such
stockholder approval, the Committee may grant Awards conditioned on stockholder
approval, but no Shares may be issued or delivered pursuant to any such Award
until the stockholder(s) of Discover have approved the Plan. The Plan shall be
submitted to public shareholders in accordance with the provisions of section
162(m) of the Code. If such approval of the public shareholders is not obtained
in accordance with the provisions of section 162(m) of the Code, the Plan shall
thereupon terminate and no further grants or payments may be made hereunder.

 

  (b) Term of Plan. No Awards may be made under the Plan after the date that is
5 years from the date of shareholder approval.

4. Stock Subject to Plan.

 

  (a) Overall Plan Limit. The total number of Shares that may be delivered
pursuant to Awards shall be 45,000,000 as calculated pursuant to Section 4(c).
The number of Shares available for delivery under the Plan shall be adjusted as
provided in Section 4(b). Shares delivered under the Plan may be authorized but
unissued shares or treasury shares that Discover acquires in the open market, in
private transactions or otherwise.

 

3



--------------------------------------------------------------------------------

  (b) Adjustments for Certain Transactions. In the event of a stock split,
reverse stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, extraordinary dividend or distribution, split-up, spin-off,
combination, reclassification or exchange of shares, warrants or rights offering
to purchase Stock at a price substantially below Fair Market Value or other
change in corporate structure or any other event that affects Discover’s
capitalization, the Committee shall equitably adjust (i) the number and kind of
shares authorized for delivery under the Plan, including the maximum number of
Shares available for stock-based Awards as provided in Section 4(d), the maximum
number of Incentive Stock Options as provided in Section 4(e), and (ii) the
number and kind of shares subject to any outstanding Award and the exercise or
purchase price per share, if any, under any outstanding Award. In the discretion
of the Committee, such an adjustment may take the form of a cash payment to a
Participant. The Committee shall make all such adjustments, and its
determination as to what adjustments shall be made, and the extent thereof,
shall be final. Unless the Committee determines otherwise, such adjusted Awards
shall be subject to the same vesting schedule and restrictions to which the
underlying Award is subject.

 

  (c) Calculation of Shares Available for Delivery. In calculating the number of
Shares that remain available for delivery pursuant to Awards at any time, the
following rules shall apply (subject to the limitation in Section 4(e)):

 

  1. The number of Shares available for delivery shall be reduced by the number
of Shares subject to an Award and, in the case of an Award that is not
denominated in Shares, the number of Shares actually delivered upon payment or
settlement of the Award.

 

  2. The number of Shares tendered (by actual delivery or attestation) or
withheld from an Award to pay the exercise price of the Award or to satisfy any
tax withholding obligation or liability of a Participant shall be added back to
the number of Shares available for delivery pursuant to Awards.

 

  3. The number of Shares in respect of any portion of an Award that is canceled
or that expires without having been paid or settled by the Company shall be
added back to the number of Shares available for delivery pursuant to Awards to
the extent such Shares were counted against the Shares available for delivery
pursuant to clause (1).

 

  4.

If an Award is settled or paid by the Company in whole or in part through the
delivery of consideration other than Shares, or by delivery of fewer than the
full number of Shares that was counted against the

 

4



--------------------------------------------------------------------------------

 

Shares available for delivery pursuant to clause (1), there shall be added back
to the number of Shares available for delivery pursuant to Awards the excess of
the number of Shares that had been so counted over the number of Shares (if any)
actually delivered upon payment or settlement of the Award.

 

  (d) Individual Limits on Stock-Based Awards. The maximum number of Shares that
may be subject to Options or SARs granted to or elected by a Participant in any
fiscal year shall be 2,000,000 Shares. The limitation imposed by this
Section 4(d) shall not include Options or SARs granted to a Participant pursuant
to section 162(m) Performance Goals. The maximum number of Shares that may be
subject to Restricted Stock or Restricted Stock Units granted to or elected by a
Participant in any fiscal year shall be 1,000,000 Shares.

 

  (e) ISO Limit. The full number of Shares available for delivery under the Plan
may be delivered pursuant to Incentive Stock Options, except that in calculating
the number of Shares that remain available for Awards of Incentive Stock
Options, the rules set forth in Section 4(c) shall not apply to the extent not
permitted by section 422 of the Code.

5. Administration.

 

  (a) Committee Authority Generally. The Committee shall administer the Plan and
shall have full power and authority to make all determinations under the Plan,
subject to the express provisions hereof, including without limitation: (i) to
select Participants from among the Eligible Individuals; (ii) to make Awards;
(iii) to determine the number of Shares subject to each Award or the cash amount
payable in connection with an Award; (iv) to establish the terms and conditions
of each Award, including, without limitation, those related to vesting,
cancellation, payment and exercisability; (v) to specify and approve the
provisions of the Award Documents delivered to Participants in connection with
their Awards; (vi) to construe and interpret any Award Document delivered under
the Plan; (vii) to prescribe, amend and rescind rules and procedures relating to
the Plan; (viii) to make all determinations necessary or advisable in
administering the Plan and Awards, including without limitation determinations
as to whether (and if so as of what date) a Participant has commenced, or has
experienced a termination of, employment; (ix) to vary the terms of Awards to
take account of securities law and other legal or regulatory requirements of
jurisdictions in which Participants work or reside or to procure favorable tax
treatment for Participants; and (x) to formulate such procedures as it considers
to be necessary or advisable for the administration of the Plan.

 

  (b)

Delegation. To the extent not prohibited by applicable laws or rules of the New
York Stock Exchange, the Committee may from time to time

 

5



--------------------------------------------------------------------------------

 

delegate some or all of its authority under the Plan to one or more
Administrators consisting of one or more members of the Committee as a
subcommittee or subcommittees thereof or of one or more members of the Board who
are not members of the Committee or one or more officers of the Company (or of
any combination of such persons). Any such delegation shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation or thereafter. The Committee may at any time rescind all or part of
the authority delegated to an Administrator or appoint a new Administrator. At
all times, an Administrator appointed under this Section 5(b) shall serve in
such capacity at the pleasure of the Committee. Any action undertaken by an
Administrator in accordance with the Committee’s delegation of authority shall
have the same force and effect as if undertaken directly by the Committee, and
any reference in the Plan to the Committee shall, to the extent consistent with
the terms and limitations of such delegation, be deemed to include a reference
to an Administrator.

 

  (c) Authority to Construe and Interpret. The Committee shall have full power
and authority, subject to the express provisions hereof, to construe and
interpret the Plan.

 

  (d) Committee Discretion. All of the Committee’s determinations in carrying
out, administering, construing and interpreting the Plan shall be made or taken
in its sole discretion and shall be final, binding and conclusive for all
purposes and upon all persons. In the event of any disagreement between the
Committee and an Administrator, the Committee’s determination on such matter
shall be final and binding on all interested persons, including any
Administrator. The Committee’s determinations under the Plan need not be uniform
and may be made by it selectively among persons who receive, or are eligible to
receive, Awards under the Plan (whether or not such persons are similarly
situated). Without limiting the generality of the foregoing, the Committee shall
be entitled, among other things, to make non-uniform and selective
determinations, and to enter into non-uniform and selective Award Documents, as
to the persons receiving Awards under the Plan, and the terms and provisions of
Awards under the Plan.

 

  (e) No Liability. Subject to applicable law: (i) no member of the Committee or
any Administrator shall be liable for anything whatsoever in connection with the
exercise of authority under the Plan or the administration of the Plan except
such person’s own willful misconduct; (ii) under no circumstances shall any
member of the Committee or any Administrator be liable for any act or omission
of any other member of the Committee or an Administrator; and (iii) in the
performance of its functions with respect to the Plan, the Committee and an
Administrator shall be entitled to rely upon information and advice furnished by
the Company’s officers, the Company’s accountants, the Company’s counsel and any
other party the Committee or the Administrator deems necessary, and no member of
the Committee or any Administrator shall be liable for any action taken or not
taken in good faith reliance upon any such advice.

 

6



--------------------------------------------------------------------------------

6. Eligibility. Eligible Individuals shall include all officers and other
employees (including prospective employees) of the Company, as the Committee in
its sole discretion may select form time to time. Any Award made to a
prospective employee shall be conditioned upon, and effective not earlier than,
such person’s becoming an employee. Members of the Board who are not Company
employees will not be eligible to receive Awards under the Plan. An individual’s
status as an Administrator will not affect his or her eligibility to receive
Awards under the Plan. In connection with the spin-off of the Company, certain
current and former employees of Morgan Stanley will receive Replacement Awards.

7. Restricted Stock. An Award of Restricted Stock shall be subject to the terms
and conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. Restricted Stock may, among other
things, be subject to restrictions on transfer, vesting requirements or
cancellation under specified circumstances.

8. Restricted Stock Units. An Award of Restricted Stock Units shall be subject
to the terms and conditions established by the Committee in connection with the
Award and specified in the applicable Award Document. Each Restricted Stock Unit
awarded to a Participant shall correspond to one Share. Upon satisfaction of the
terms and conditions of the Award, a Restricted Stock Unit will be payable, at
the discretion of the Committee, in Stock or in cash equal to the Fair Market
Value on the payment date of one Share. As a holder of Restricted Stock Units, a
Participant shall have only the rights of a general unsecured creditor of
Discover. A Participant shall not be a stockholder with respect to the Shares
underlying Restricted Stock Units unless and until the Restricted Stock Units
convert to Shares. Restricted Stock Units may, among other things, be subject to
restrictions on transfer, vesting requirements or cancellation under specified
circumstances.

9. Options.

 

  (a)

Options Generally. An Award of Options shall be subject to the terms and
conditions established by the Committee in connection with the Award and
specified in the applicable Award Document. The Committee shall establish (or
shall authorize the method for establishing) the exercise price of all Options
awarded under the Plan, except that the exercise price of an Option shall not be
less than 100% of the Fair Market Value of one Share on the Award Date.
Notwithstanding the foregoing, the exercise price of an Option that is a
Substitute Award may be less than the Fair Market Value per Share on the Award
Date, provided that such substitution complies with applicable laws and
regulations, including the listing requirements of the New York Stock Exchange
and Section 409A or section 424 of the Code, as applicable. Upon satisfaction of
the conditions to exercisability of the Award, a Participant shall be entitled
to exercise

 

7



--------------------------------------------------------------------------------

 

the Options included in the Award and to have delivered, upon Discover’s receipt
of payment of the exercise price and completion of any other conditions or
procedures specified by Discover, the number of Shares in respect of which the
Options shall have been exercised. Options may be either nonqualified stock
options or Incentive Stock Options. Options and the Shares acquired upon
exercise of Options may, among other things, be subject to restrictions on
transfer, vesting requirements or cancellation under specified circumstances.

 

  (b) Prohibition on Restoration Option Grants. Anything in the Plan to the
contrary notwithstanding, the terms of an Option (other than a Replacement
Option) shall not provide that a new Option will be granted, automatically and
without additional consideration in excess of the exercise price of the
underlying Option, to a Participant upon exercise of the Option.

 

  (c) Prohibition on Repricing of Options and SARs. Anything in the Plan to the
contrary notwithstanding, the Committee may not reprice any Option or SAR.
“Reprice” means any of the following or any other action that has the same
effect: (i) amending an Option or SAR to reduce its exercise price,
(ii) canceling an Option or SAR at a time when its exercise price exceeds the
Fair Market Value of one Share in exchange for an Option, SAR, Restricted Stock,
Restricted Stock Unit or other equity award, unless the cancellation or exchange
occurs in connection with a merger, acquisition, spin-off or other similar
corporate transaction; or (iii) taking any other action that is treated as a
repricing under generally accepted accounting principles; provided, however,
that adjustments pursuant to Section 4(b) shall not be deemed to be a repricing
that is prohibited by this Section 9(c).

 

  (d) Payment of Exercise Price. Subject to the provisions of the applicable
Award Document and to the extent authorized by rules and procedures of Discover
from time to time, the exercise price of the Option may be paid in cash, by
actual delivery or attestation to ownership of freely transferable Shares
already owned by the person exercising the Option, or by such other means as
Discover may authorize.

 

  (e) Maximum Term on Stock Options and SARs. No Option or SAR shall have an
expiration date that is later than the tenth anniversary of the Award Date
thereof.

10. SARs. An Award of SARs shall be subject to the terms and conditions
established by the Committee in connection with the Award and specified in the
applicable Award Document. The Committee shall establish (or shall authorize the
method for establishing) the exercise price of all SARs awarded under the Plan,
except that the exercise price of a SAR shall not be less than 100% of the Fair
Market Value of one Share on the Award Date. Notwithstanding the foregoing, the
exercise price of any

 

8



--------------------------------------------------------------------------------

SAR that is a Substitute Award may be less than the Fair Market Value of one
Share on the Award Date, subject to the same conditions set forth in
Section 9(a) for Options that are Substitute Awards. Upon satisfaction of the
conditions to the payment of the Award, each SAR shall entitle a Participant to
an amount, if any, equal to the Fair Market Value of one Share on the date of
exercise over the SAR exercise price specified in the applicable Award Document.
At the discretion of the Committee, payments to a Participant upon exercise of a
SAR may be made in Shares, cash or a combination thereof. SARs and the Shares
that may be acquired upon exercise of SARs may, among other things, be subject
to restrictions on transfer, vesting requirements or cancellation under
specified circumstances.

11. Other Awards. The Committee shall have the authority to establish the terms
and provisions of other forms of equity-based or equity-related Awards (such
terms and provisions to be specified in the applicable Award Document) not
described above that the Committee determines to be consistent with the purpose
of the Plan and the interests of the Company, which Awards may provide for
(i) cash or Stock payments based in whole or in part on the value or future
value of Stock or on any amount that Discover pays as dividends or otherwise
distributes with respect to Stock, (ii) the acquisition or future acquisition of
Stock, (iii) cash or Stock payments (including payment of dividend equivalents
in cash or Stock) based on one or more criteria determined by the Committee
unrelated to the value of Stock, or (iv) any combination of the foregoing. The
Committee also shall have the authority, without limitation, to grant annual
cash incentive awards to Eligible Individuals and to establish the terms and
provisions of such cash incentive awards, including the establishment of
Section 162(m) Performance Goals for any cash incentive award; provided,
however, that in no event shall the amount of a cash award payable to a
Participant on account of attainment of Section 162(m) Performance Goals for any
Performance Period exceed $10,000,000 (Ten Million Dollars). Awards pursuant to
this Section 11 may, among other things, be made subject to restrictions on
transfer, vesting requirements or cancellation under specified circumstances.

12. General Terms and Provisions.

 

  (a) Awards in General. Awards may, in the discretion of the Committee, be made
in substitution in whole or in part for cash or other compensation payable to an
Eligible Individual. In accordance with rules and procedures authorized by the
Committee, an Eligible Individual may elect one form of Award in lieu of any
other form of Award, or may elect to receive an Award in lieu of all or part of
any compensation that otherwise might have been paid to such Eligible
Individual; provided, however, that any such election shall not require the
Committee to make any Award to such Eligible Individual. Any such substitute or
elective Awards shall have terms and conditions consistent with the provisions
of the Plan applicable to such Award. Awards may be granted in tandem with, or
independent of, other Awards. The grant, vesting or payment of an Award may,
among other things, be conditioned on the attainment of Section 162(m)
Performance Goals.

 

9



--------------------------------------------------------------------------------

  (b) Discretionary Awards. All grants of Awards and deliveries of Shares, cash
or other property under the Plan shall constitute a special discretionary
incentive payment to the Participant and shall not be required to be taken into
account in computing the amount of salary, wages or other compensation of the
Participant for the purpose of determining any contributions to or any benefits
under any pension, retirement, profit-sharing, bonus, life insurance, severance
or other benefit plan of the Company or other benefits from the Company or under
any agreement with the Participant, unless Discover specifically provides
otherwise.

 

  (c) Dividends and Distributions. If Discover pays any dividend or makes any
distribution to holders of Stock, the Committee may in its discretion authorize
payments (which may be in cash, Stock (including Restricted Stock) or Restricted
Stock Units or a combination thereof) with respect to the Shares corresponding
to an Award, or may authorize appropriate adjustments to outstanding Awards, to
reflect such dividend or distribution. The Committee may make any such payments
subject to vesting, deferral, restrictions on transfer or other conditions.

 

  (d) Deferrals. In accordance with the procedures authorized by, and subject to
the approval of, the Committee, Participants may be given the opportunity to
defer the payment or settlement of an Award to one or more dates selected by the
Participant.

 

  (e) Award Documentation and Award Terms. The terms and conditions of an Award
shall be set forth in an Award Document authorized by the Committee. The Award
Document shall include any vesting, exercisability, payment and other
restrictions applicable to an Award (which may include, without limitation, the
effects of termination of employment, cancellation of the Award under specified
circumstances, restrictions on transfer or provision for mandatory resale to the
Company).

 

  (f) Awards to Section 162(m) Participants. Except for Options and SARs the
shares underlying which are counted against the individual limit set forth in
Section 4(d), all Awards to Section 162(m) Participants shall be made pursuant
to the attainment of Section 162(m) Performance Goals within the specified
Performance Period, as certified by the Committee in accordance with the
requirements of section 162(m) of the Code. Awards to Section 162(m)
Participants shall be evidenced by an Award Document which shall provide for the
forfeiture of all or a portion of such Award if the specified Section 162(m)
Performance Goals are not satisfied during the Specified Performance Period and
shall specify whether such Award may be settled in Shares, Restricted Stock,
Restricted Stock Units, cash or a combination thereof. Without any further
action by the Board or the Committee, this Section 12(f) shall cease to apply on
the effective date of the repeal of section 162(m) of the Code (and any
successor provision thereto).

 

10



--------------------------------------------------------------------------------

  (g) Replacement Awards. Notwithstanding anything in this Plan to the contrary,
any Award that is intended to be a Replacement Award granted in connection with
the spin-off of the Company shall be subject to the same terms and conditions as
the original Morgan Stanley award to which it relates; provided, however that
such awards shall be administered by the Committee.

13. Certain Restrictions.

 

  (a) Stockholder Rights. No Participant (or other persons having rights
pursuant to an Award) shall have any of the rights of a stockholder of Discover
with respect to Shares subject to an Award until the delivery of the Shares,
which shall be effected by entry of the Participant’s (or other person’s) name
in the share register of Discover or by such other procedure as may be
authorized by Discover. Except as otherwise provided in Section 4(b) or 12(c),
no adjustments shall be made for dividends or distributions on, or other events
relating to, Shares subject to an Award for which the record date is prior to
the date such Shares are delivered. Except for the risk of cancellation and any
restrictions on transfer that may apply to certain Shares (including
restrictions relating to any dividends or other rights) as may be set forth in
the applicable Award Document, the Participant shall be the beneficial owner of
any Shares delivered to the Participant in connection with an Award and, upon
such delivery shall be entitled to all rights of ownership, including, without
limitation, the right to vote the Shares and to receive cash dividends or other
dividends (whether in Shares, other securities or other property) thereon.

 

  (b) Transferability. No Award granted under the Plan shall be transferable,
whether voluntarily or involuntarily, other than by will or by the laws of
descent and distribution; provided that, except with respect to Incentive Stock
Options, the Committee may permit transfers on such terms and conditions as it
shall determine. During the lifetime of a Participant to whom Incentive Stock
Options were awarded, such Incentive Stock Options shall be exercisable only by
the Participant.

14. Foreign Employees. Without amending this Plan, the Committee may grant
Awards to eligible persons who are foreign nationals on such terms and
conditions different from those specified in this Plan, including the terms of
any plan, adopted by any Subsidiary to comply with, or take advantage of
favorable tax or other treatment available under, the law of any foreign
jurisdiction, as may in the judgment of the Committee be necessary or desirable
to foster and promote achievement of the purposes of this Plan and, in
furtherance of such purposes the Committee may make such modifications,
amendments, procedures, subplans and the like as may be necessary or advisable
to comply with provisions of laws in other countries or jurisdictions in which
the Company or its Subsidiaries operates or has employees.

 

11



--------------------------------------------------------------------------------

15. Representation; Compliance with Law. The Committee may condition the grant,
exercise, settlement or retention of any Award on the Participant making any
representations required in the applicable Award Document. Each Award shall also
be conditioned upon the making of any filings and the receipt of any consents or
authorizations required to comply with, or required to be obtained under,
applicable law.

16. Miscellaneous Provisions.

 

  (a) Satisfaction of Obligations. As a condition to the making or retention of
any Award, the vesting, exercise or payment of any Award or the lapse of any
restrictions pertaining thereto, Discover may require a Participant to pay such
sum to the Company as may be necessary to discharge the Company’s obligations
with respect to any taxes, assessments or other governmental charges (including
FICA and other social security or similar tax) imposed on property or income
received by a Participant pursuant to the Plan or to satisfy any obligation that
the Participant owes to the Company. In accordance with rules and procedures
authorized by Discover, (i) such payment may be in the form of cash or other
property, and (ii) in satisfaction of such taxes, assessments or other
governmental charges or of other obligations that a Participant owes to the
Company, Discover may make available for delivery a lesser number of Shares in
payment or settlement of an Award, may withhold from any payment or distribution
of an Award, may permit a Participant to tender previously owned Shares, or may
enter into any other suitable arrangements to satisfy such withholding or other
obligation.

 

  (b) No Right to Continued Employment. Neither the Plan nor any Award shall
give rise to any right on the part of any Participant to continue in the employ
of the Company.

 

  (c) Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

 

  (d) Governing Law. The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware, without
regard to any conflicts or choice of law, rule or principle that might otherwise
refer the interpretation of the award to the substantive law of another
jurisdiction.

 

  (e)

Amendments and Termination. The Board or Committee may modify, amend, suspend or
terminate the Plan in whole or in part at any time and may modify or amend the
terms and conditions of any outstanding Award (including by amending or
supplementing the relevant Award Document

 

12



--------------------------------------------------------------------------------

 

at any time); provided, however, that no such modification, amendment,
suspension or termination shall, without a Participant’s consent, materially
adversely affect that Participant’s rights with respect to any Award previously
made; and provided, further, that the Committee shall have the right at any
time, without a Participant’s consent and whether or not the Participant’s
rights are materially adversely affected thereby, to amend or modify the Plan or
any Award under the Plan in any manner that the Committee considers necessary or
advisable to comply with any law, regulation, ruling, judicial decision,
accounting standards, regulatory guidance or other legal requirement.
Notwithstanding the preceding sentence, neither the Board nor the Committee may
accelerate the payment or settlement of any Award, including, without
limitation, any Award subject to a prior deferral election, that constitutes a
deferral of compensation for purposes of Section 409A except to the extent such
acceleration would not result in the Participant incurring interest or
additional tax under Section 409A. No amendment to the Plan may render any Board
member who is not a Company employee eligible to receive an Award at any time
while such member is serving on the Board. To the extent required by applicable
law or the rules of the New York Stock Exchange, amendments to the Plan shall
not be effective unless they are approved by Discover’s stockholders.

 

13